Citation Nr: 0710184	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a heart 
disability claimed as secondary to the service-connected 
PTSD.  


FINDING OF FACT

It is at least as likely as not that the veteran's coronary 
artery disease was caused or aggravated by his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for coronary 
artery disease on a secondary basis have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § § 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the RO sent a duty-to-assist letter to 
the veteran in February 2005, prior to the initial 
unfavorable rating of August 2005.  Therefore, there was no 
defect with respect to the timing of the duty-to-assist 
letter.  Moreover, as the benefit sought on appeal is 
granted, no further assistance in developing the facts 
pertinent to his claim of service connection for deafness due 
to otosclerosis is required.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is granted, the RO will now have an 
opportunity to provide notice regarding effective date and 
initial rating before assigning such.  

II.  Service Connection

The veteran asserts that his coronary artery disease (also 
referred to as CAD) was caused, or at least aggravated, by 
his service-connected PTSD.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as coronary 
artery disease to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In this case, the service medical records are negative for 
complaints, findings or diagnosis of heart disease.  The 
veteran was discharged from service in May 1970, and a VA 
examination in July 1970 indicated that the veteran's heart 
and peripheral vessels was normal.  

A review of more recent VA treatment records establishes that 
the veteran was diagnosed as having coronary artery disease 
in 2001.  A private hospital in-patient summary reveals that 
the veteran underwent a five-vessel coronary artery bypass 
grafting in May 2001, at age 50.  The admitting diagnosis 
included angina with a positive stress test, and anxiety 
disorder.  Severe multivessel atherosclerotic coronary artery 
disease was noted.  

The record does not show, nor does the veteran suggest, that 
the veteran's coronary artery disease was first manifest 
during service, or within a year following discharge from 
service.  There is no medical evidence of record that 
provides a nexus between the veteran's period of service, and 
the veteran's coronary artery disease, which was first 
manifest years after service discharge.  Thus, it is 
undisputed that service connection for coronary artery 
disease on a direct basis of in-service incurrence is not 
warranted in the is case.  

Rather, the veteran contends that his service-connected PTSD, 
which is primarily manifested by anxiety and panic, 
substantially contributed to the development of his coronary 
artery disease.  Thus, the veteran asserts that service 
connection for coronary artery disease is warranted on a 
secondary basis, as being proximately due to, or aggravated 
by, the service-connected PTSD.  

In support of his claim, the veteran's two private doctors, 
Dr. Ledesma and Dr. Ferry, provided opinions that essentially 
suggest that the veteran's high stress level and anxiety due 
to the PTSD contributed to the development of the veteran's 
coronary artery disease.  

In a May 2004 memorandum, Dr. Ledesma noted that the veteran 
had been treated on and off for anxiety since 1989, and he 
had been prescribed Elavil and Xanax.  Dr. Ledesma opined 
that the veteran's stress may have helped induce his heart 
attack given that he had no family history of heart disease.  

In a May 2005 memorandum, Dr. Ledesma explained that the 
veteran had been a patient of his since 1991, who developed 
angina in 2001, and subsequently underwent bypass surgery.  
Dr. Ledesma further revealed that the veteran had always 
taken very good care of himself and had always exercised for 
as long as he had known the veteran.  He had not smoked since 
1995 and had a normal BMI and had never been overweight.  
Additionally, Dr. Ledesma noted that the veteran had been 
treated for stress and anxiety since he had known him, and 
opined that the veteran's development of coronary artery 
disease was related to his service in Vietnam, particularly 
given the various articles on the Vietnam War veterans and 
post-traumatic stress.  

In June 2005, Dr. Ferry, the veteran's private cardiologist 
submitted a letter to the RO in support of the veteran's 
claim.  Specifically, Dr. Ferry noted that the veteran was 
diagnosed as having severe and very firmly established 
multivessel coronary disease at a premature age of 50 years.  
Dr. Ferry also pointed out that given the extent of his 
disease at that time, it was obvious that his atherosclerosis 
had been present for years.  Dr. Ferry noted that the veteran 
had suffered from PTSD and noted that there had been evidence 
that that type of illness could predispose patients to 
develop a major adverse cardiac event, as the veteran had in 
the past.  Dr. Ferry concluded that some consideration was 
indicated as to the causative nature of PTSD in the veteran's 
extensive coronary artery disease.  

In September 2005, Dr. Ledesma submitted another memorandum 
on the veteran's behalf, regarding the possible connection 
between the veteran's PTSD and his coronary artery disease.  
Dr. Ledesma once again noted that the veteran had always 
taken care of himself, had a normal BMI and had never been 
overweight since he had first known him in 1991.  Dr. Ledesma 
opined that the veteran's heart disease was most likely 
caused by PTSD.  Dr. Ledesma explained that it had been 
postulated that stress could chemically change the 
characteristics of platelets which could cause them to be 
more sticky which could induce a clot more readily.  

Weighing against the veteran's claim is a July 2006 VA 
examination report which first notes the veteran's medical 
history, and pointed out that the veteran's grandfather died 
of a heart attack at age 68.  The VA doctor opined that it 
was more likely that the veteran's coronary artery disease 
was inherited, and less likely than not that the coronary 
artery disease was due to PTSD.  The VA doctor pointed out 
that acute stress could cause a coronary plaque to rupture, 
but that was not the scenario in the veteran's case.  The VA 
doctor concluded that the veteran's coronary artery disease 
was not related to the PTSD.  

Thus, in sum, the record contains evidence both for, and 
against the veteran's claim.  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the Board may not ignore the opinion of a physician, 
it is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

After a careful review of the record, in its entirety, the 
Board finds the opinions of the veteran's private treating 
physicians more persuasive than the opinion of the VA 
examiner.  

First, the Board notes that the medical evidence of record 
establishes that stress from PTSD could have an impact on a 
veteran's cardiovascular system.  Along these lines, the 
Board notes that a January 2001 Fast Letter (FL 01-05) from 
the Director of Compensation and Pension Services addressed 
the relationship between PTSD or stress and cardiovascular 
disease.  In this letter, the Director provided the following 
guidance:

In the case of a claim for coronary 
artery disease (CAD) due to PTSD, for 
example, the examiner would, at a 
minimum, have to discuss known risk 
factors for CAD, what role they play in 
this particular veteran, and explain why 
he or she considers PTSD to be at least 
as likely as not the cause of the CAD in 
this veteran.

The aforementioned memoranda from Dr. Ledesma all 
specifically noted that the veteran had always taken care of 
himself, was not overweight, and exercised.  Although the 
veteran was a smoker in the past, he had not smoked since 
1995, six years prior to the onset of chest pain first noted 
in 2001.  Moreover, Dr. Ledesma had treated the veteran since 
1991, ten years prior to the onset of chest pain and 
discovery of coronary artery disease.  Thus, Dr. Ledesma was 
very familiar with the veteran's lifestyle and family medical 
history, including his years of treatment for stress and 
anxiety.  Dr. Ledesma's opinion that the veteran's service-
connected PTSD was related to his coronary artery disease was 
based on a long-standing history of patient/doctor care, 
knowledge of the veteran's family history, the veteran's 
habits, and a discussion of the other possible risk factors 
associated with coronary artery disease.  

The VA doctor, on the other hand, opined that the veteran's 
coronary artery disease was more likely than not inherited; 
however, that opinion was based solely on the fact that the 
veteran's grandfather died of a heart attack at the age of 
68.  This fact, alone, in the Board's opinion, does not 
necessarily establish a family history of heart disease.  
There is no other evidence of record that supports a finding 
of a family history of heart disease.  As such, the Board 
does not conclude that the veteran had a family history of 
heart disease based on the sole fact that the veteran's 
grandfather died of a heart attack.  

Furthermore, the Board finds that the VA opinion does not 
address the relationship between the veteran's chronic 
coronary artery disease and his PTSD.  Rather, the VA doctor 
notes that acute stress could cause a coronary plaque to 
rupture, which the VA doctor specifically noted was not the 
case with this veteran.  Assuming, arguendo, that the VA 
doctor's theory regarding acute stress and plaque is well-
established, then it is entirely possible that the 
grandfather's heart attack, for example, was not caused by 
chronic disease.  If that were the case, then it would be 
unfair to assume that the veteran's coronary artery disease 
was inherited.  

Thus, in sum, the VA doctor assumed, without appropriate 
supporting documentation, that the veteran had a family 
history of coronary artery disease.  Additionally, the VA 
doctor failed to address the potential impact of chronic 
stress on the veteran's coronary artery disease, and the 
record clearly shows that the veteran has chronic stress with 
panic attacks and has been treated for such with a variety of 
medications.  Thus, the Board finds that the VA opinion lacks 
adequate supporting rationale and any discussion of risk 
factors other than acute stress from PTSD.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2006).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006).

Here, the veteran's known risk factors for cardiac disease 
include only his tobacco use, which ended in 1995, and 
chronic stress.  (As discussed above, VA recognizes stress 
from PTSD as a factor contributing to cardiac disability.)  
There is no record of the veteran having had any of the other 
risk factors at the time of onset of cardiac disease or well 
into its progression of increased cardiac disability.  As 
noted above, the Board finds that the opinion of the VA 
examiner is flawed because there is no indication that the 
veteran has a family history of coronary artery disease.  
Without knowing additional details with regard to the 
veteran's grandfather's heart attack at age 68, it is not 
possible to determine the existence of a family history of 
coronary artery disease based on that fact alone.  Absent a 
showing that the veteran had other contributing factors it is 
as likely as not that stress from PTSD contributed to his 
cardiac disability.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that this is a case in which there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  That 
is, there is to be resolved in favor of the veteran's claim a 
"substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  See 38 C.F.R. § 3.102.  The preponderance of 
the evidence is not against the veteran's claim and the 
benefit of the doubt must be afforded to the veteran.  
Accordingly, service connection for coronary artery disease 
as secondary to PTSD is warranted.

As a final matter, the Board notes that the regulation 
governing secondary service connection claims, 38 C.F.R. 
§ 3.310, was amended, effective October 10, 2006.  The 
section heading of 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The former paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above, because the case was 
transferred to the Board prior to the change in regulation.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the circumstances, service connection is warranted for 
the degree of disability caused by the coronary artery 
disease over and above the degree of disability existing 
prior to aggravation.  See Allen.  To this extent, the appeal 
is allowed.

In so concluding, the Board does not believe that it is its 
responsibility to assign a specific disability rating.  That 
is the responsibility of the agency of original jurisdiction, 
which may use the evidence now of record or seek additional 
evidence.


ORDER

Service connection for coronary artery disease as secondary 
to the service-connected PTSD is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


